                                                                       D
        Case: 1:20-cv-04165 Document #: 2 Filed: 07/20/20 Page 1 of 2 PageID #:3


                                                           R E C E IVETG
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                                                0/2020            7/2
                                                                                         . BRUTO    N
                                                                               THOMA.SDG
                                                                                       IS T R IC T COURT
                                                                            CLERK, U.S
  ANTOINE GUY JEAN PAUL BORDELAIS
               Plaintiff,
           And                                          Case No. 20-cv-3550

  PATRICIA MICHELLOD,                                   Honorable Thomas M. Durkin
               Respondent.




                     MOTION TO RECONSIDER ORDER OF JUNE 19, 2020,

               SECONDARILY, FOR LEAVE TO FILE AMENDED COMPLAINT


  The Plaintiff, ANTOINE GUY JEAN PAUL BORDELAIS in support of his motion states as
  follows:
1.   On June 19, 2020, the Court entered an order dismissing the present complaint [5]. Grounds
     for dismissal are detailed in the order.
2.   The order correctly identifies the complaint as a primarily tort claim for intentional infliction
     of emotional distress, a state-law claim. The order accepts that the court has subject matter
     jurisdiction over such claim should diversity jurisdiction be established.
3.   The order further states that the “Plaintiff did not provide the citizenship of the parties and
     thus has failed to establish diversity jurisdiction”. This assessment of the facts by the Court is
     erroneous in that:
       a. the Complaint clearly states at par. 2 that “The respondent is dual Swiss and US
             national” [1];
       b. the Civil cover sheet clearly states that the defendant is “Citizen of This (U.S.) State”
             (tick box) under “III. CITIZENSHIP OF PRINCIPAL PARTIES” [2];
       c. there is no other facts that would contradict these statements.
4.   In considering the complaint the court incorrectly assessed the facts and wrongly concluded
     that no information was provided on the citizenship of the respondent. On this basis alone the
     plaintiff is seeking to have the order reconsidered and the dismissal order withdrawn, diversity
     jurisdiction having been established.
5.   Secondarily, and should the above be denied, the plaintiff is seeking leave to re-file the
     original complaint as an amended complaint on grounds that the original complaint was in
                                            -1-
       Case: 1:20-cv-04165 Document #: 2 Filed: 07/20/20 Page 2 of 2 PageID #:4


   effect never duly considered as such by the court, key facts having either been accidentally
   overlooked or ignored.


WHEREFORE, the Plaintiff, ANTOINE GUY JEAN PAUL BORDELAIS, respectfully requests
that this Court enter an Order:


A. Reconsider order of June 19, 2020, and file the Complaint as well as grant the plaintiff’s in
   forma pauperis application.
B. SECONDARILY: Grant plaintiff’s leave to file original complaint as amended complaint and
   grant the plaintiff’s in forma pauperis application.
C. Order such further relief as the Court finds just and equitable.




                                              __________________________________________
                                                       ANTOINE BORDELAIS, PLAINTIFF




                            VERIFICATION BY CERTIFICATION

               UNDER PENALTIES, as provided by law the undersigned certifies that the
statements set forth in this instrument are true and correct, except as to matters therein stated to be
on information and belief and as to such matters the undersigned certifies, as aforesaid, the belief
that the same are true.




July 20, 2020                                 ________________________________
                                              ANTOINE BORDELAIS, PLAINTIFF




                                                 -2-
